               Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 1 of 14 Page ID #:1

A091 (Rev. 11/82)                                              CRIMINAL COMPLAINT
              UNITED STATES DISTRICT COURT                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                    DOCKET NO.
                  UNITED STATES OF AMERICA
                             V.
                                                                                    MAGISTRATE'S CASE NO.                    —
                          RYAN INGRAM,
                       VICKY HYOUN J00 LEE,
                                                                                                   1
                                                                                                        I.   ti 0 3 4 2 0        ,



              Complaint for violation of Title 18, United States Code, Section 1708 (possession of stolen mail)

  NAME OF MAGISTRATE JUDGE                                                                                           LOCATION
                                                                                   UNITED STATES
  HONORABLE ROZELLA A. OLIVER                                                      MAGISTRATE JUDGE                  Los Angeles, California

                                                                                                                                        ,
  DATE OF OFFENSE                                     PLACE OF OFFENSE             ADDRESS OF ACCUSEL (IF KNOWN)      FILED
                                                                                                             CLERK US. DISTRtCT COURT
  August 6, 2019                                      Los Angeles County

  COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
                                                                                                                 AUG 1 9 2019
                                                                         [18 U.S.C. § 1708]
                                                                                          CENTRAL DIM= OF CALIFORNIA
                                                                                          BY                     DEPUTY,
    On or about August 6, 2019, in Los Angeles County, within the Central District of California, defendants RYAN INGRAM and
  VICKY HYOUN J00 LEE knowingly possessed stolen mail, in violation of Title 18, United States Code, Section 1708.




 BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

             (See attached affidavit which is incorporated as part of this Complaint)

 MATERIAL WITNESSES IN RELATION TO THIS CHARGE:                  N/A
                                                                SIGNATURE OF COMPLA1NAN
 Being duly sworn, I declare that the
 foregoing is true and correct to the                           KYLE WEEKS                10/
 best of my knowledge.                                          OFFICIAL TITLE
                                                                Postal Inspector — United States Postal Inspection Service
 Sworn to before me and subscribed in my presence,

 SIGNATURE OF MAGISTRATE JUDGEW                                                                                          DATE

                        ROZELLA A. OLIVER                                                                                August 15, 2019
ID See Federal Rules of Criminal Procedure 3 and 54
AUSA Marina A. Torres x8231                   REC: Detention
 Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 2 of 14 Page ID #:2



                                AFFIDAVIT
I, Kyle Weeks, being duly sworn, declare and state as follows:

                       I. PURPOSE OF AFFIDAVIT

     1.      This affidavit is made in support of a criminal

complaint and arrest warrant against Ryan Ingram ("INGRAM") and

Vicky Hyoun Joo Lee ("LEE") for a violation of Title 18, United

States Code, Section 1708 (Possession of Stolen Mail).

     2.      This affidavit is also made in support of an

application for a warrant to search one digital device (the

'SUBJECT DEVICE"), in the custody of the Los Angeles Police

Department ("LAPD"), in Van Nuys, California, as described more

fully in Attachment A.

     3.      The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of

Title 18, United States Code, Sections 1708 (Mail Theft and

Possession of Stolen Mail), 371 (Conspiracy), 1028 (Fraud and

Related Activity in Connection with Identification Documents,
Authentication Features, and Information), 1029 (Access Device

Fraud), 1344 (Bank Fraud), and 1028A (Aggravated Identity Theft)
(collectively, the "Subject Offenses"), as described more fully

in Attachment B.    Attachments A and B are incorporated herein by

reference.
     4.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and
information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest
 Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 3 of 14 Page ID #:3



warrant, and search warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance
and in part only.

           II. BACKGROUND OF POSTAL INSPECTOR KYLE WEEKS
     5.     I am a United States Postal Inspector ("Postal

Inspector") employed by the Los Angeles Division of the United

States Postal Inspection Service ("USPIS") and have been so

employed since April 2019. I am currently assigned to the Los

Angeles Division Mail Theft Team, which investigates crimes

against the United States Postal Service ("USPS") and crimes

related to the misuse and attack of the mail system, including

theft of United States mail, possession of stolen mail, fraud,

access device fraud (including credit and debit cards), and

identity theft.    While with the USPIS, I have received both

formal and informal training.      Through my training and

experience, including my discussions with other Postal
Inspectors, I have learned about mail theft investigations and

common mail theft and identity theft practices.         Previously, I

was employed for five years with the United States Secret

Service ("USSS"), Los Angeles Field Office.        During my time with

the USSS, I investigated crimes related to identity theft,

access device fraud, wire fraud, and bank fraud.

                    III. SUMMARY OF PROBABLE CAUSE

     6.    On August 6, 2019, the USPS received a report from

LAPD about two suspects breaking into a mailbox at a residence


                                       2
 Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 4 of 14 Page ID #:4



in Studio City, California.      A concerned citizen had called the

police after observing the suspects breaking into his mailbox

and then driving away in a gold Mercedes.         The citizen was
following the suspects in his own vehicle, from his home to a

gas station.     At the gas station, he was net with officers from

the Los Angeles Police Department ("LAPD") and he directed them

to the suspects and their vehicle.         LAPD officers identified the

driver as Vicky Lee ("LEE") and the passenger as Ryan Ingram

("INGRAM").
     7.      While being patted down for weapons, INGRAM attempted

to destroy two counterfeit temporary California Department of

Motor Vehicle ("DMV") interim driver's licenses that were in his
right pants pocket.    LAPD officers also discovered that LEE had
a suspended license and impounded the Mercedes.         Pursuant to an
inventory search, LAPD found approximately 60 pieces of mail

addressed to individuals other than "LEE" or "INGRAM" in the

front passenger area of the Mercedes.        LAPD officers also found

a butane powered blowtorch, two credit cards bearing the names

of individuals other than "LEE" or "INGRAM", and the SUBJECT

DEVICE.

                    IV. STATEMENT OF PROBABLE CAUSE
     8.      Based on my review of law enforcement reports,

conversations with other law enforcement agents, witnesses, and

my own knowledge of the investigation, I am aware of the

following:




                                       3
 Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 5 of 14 Page ID #:5



       A.   D.D. Begins Surveillance of the Suspects He Believes
            Vandalized His Mail Box
       9.   On August 6, 2019, at approximately 04:00, D.D. awoke

when he heard a door shut in the driveway of his home in Studio

City, California.    D.D. walked outside and saw an individual

walking near his mailbox before entering the passenger side of a

gold Mercedes in his driveway.       D.D. saw another person in the

driver's seat of the Mercedes.      He then saw the gold Mercedes do

a three-point turn in his driveway and begin to drive away.

       10. D.D. walked down his driveway and saw that his mailbox

had been opened and vandalized.       D.D. got into his own car and

began to follow the Mercedes with his car's headlights off.

D.D. saw the Mercedes driving very slowly, and it appeared to

him that the occupants of the Mercedes were scoping out more

homes and mailboxes.
       11. D.D. called 911.     D.D. continued following the

Mercedes to the ARCO gas station' at the corner of Whitsett and

Ventura.    There, D.D. saw a heavy-set Hispanic male get out of

the Mercedes and enter the gas station to pay, as a female in a

black shirt remained outside of the Mercedes and began to pump

gas.
       12. D.D. stayed on the phone with the 911 operator and

continued directing them to his location.        He used the

opportunity while the Mercedes was stopped at the well-lit gas

station to get a better look at the vehicle and its passengers.

D.D. repeated the license plate number (4DEE887) to the 911

operator several times.



                                       4
 Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 6 of 14 Page ID #:6



     13. D.D. saw the suspects and the Mercedes leave the gas

station, and he continued following them up Sunswept Drive.

D.D. saw the Mercedes drive up Vanetta Drive and make a U-turn,

now driving in his direction.      D.D. turned on the headlights of

his own car and passed the Mercedes.       The Mercedes pulled over

to the side of the road and turned off its own headlights.

After passing the Mercedes, D.D. made a three point turn and

drove past the now-parked Mercedes.        D.D. could hear police

sirens approaching up Sunswept.

     B.     LAPD Stops the Mercedes, Detains Suspects
     14. LAPD Officers Simon and Juarez were the first officers

on scene and met with D.D.      D.D. explained that the suspects

were just up the street in the Mercedes.        Officer Simon

requested D.D. stand by while they made contact with the

suspects.
     15. D.D. stated to me that he never lost sight of the

Mercedes.
     16. Officer Simon and Juarez stopped the Mercedes.            LEE

was in the driver's seat and INGRAM was in the passenger seat.

Both were taken into custody pending a mail theft investigation.

Additional LAPD units arrived to assist Officers Simon and

Juarez.
     17. During a pat-down of INGRAM, Officer Fiallos saw

INGRAM reach into his right pocket, pull out some paperwork, and

begin to crumple the paperwork in an attempt to destroy it.

Officer Fiallos recovered the paperwork and discovered that they

were three California DMV temporary driver licenses.          One of the



                                       5
 Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 7 of 14 Page ID #:7



documents had Ingram's photo, name, and valid identification.

The other two documents were counterfeit; they had INGRAM's

photo but the names and identification numbers of different

individuals.

     18. LAPD officers also discovered the LEE was driving on a

suspended license, in violation of California Vehicle Code

Section 14601.1(a).

     19. LAPD Officers Simon and Juarez impounded the vehicle
and during their inventory search recovered the following:

            a.   Approximately 60 pieces of USPS mail, recovered
from the front passenger floorboard of the Mercedes;

            b.   One Slate Visa credit card bearing the name

"M.P." and ending in 9960, recovered from the front passenger

area of the Mercedes;

            c.   One Citibank Master card bearing the name "M.P."

and ending 2918, recovered from the front passenger area of the

Mercedes;
            d.   One California BlueCross BlueShield health

insurance card in the name of "V.P.", recovered from the front

passenger area of the Mercedes;
            e.   The SUBJECT DEVICE, recovered from the front

passenger area of the Mercedes;
            f.   And one Burnzomatic/Coleman propane powered

blowtorch, recovered from the front passenger area of the

Mercedes. Based on my training and experience, blowtorches are

often used by mail thieves to break into mailboxes.




                                       6
 Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 8 of 14 Page ID #:8



     20.   INGRAM was arrested by LAPD and charged with a
violation of California Penal Code section 530.5(c)(2) (Identity

Theft with Prior Convictions).      LEE was arrested and charged

with a violation of California Penal Code section 530.5(e) (Mail

Theft).

     21.   While at the North Hollywood LAPD station, Officer

Simon looked up the California identification numbers on the two

counterfeit interim driver's license documents.         The first

identification number belonged to an individual who was
deceased, and the second identification number belonged to a

female.

     C.    D.D. Mailbox had Scorch Marks
     22.   On August 6, 2019, D.D. emailed me pictures of his

damaged mailbox.     I reviewed the photos and observed that D.D.'s

mailbox was damaged and could not be closed.         The lock to Mr.

Dsouza's mailbox was missing and the area was severely scorched

and/or burned.     The scorch marks surrounding the missing lock

area are consistent with the propane torch found in the Mercedes

at the time of INGRAM and LEE's arrest by LAPD.

     D.    The Mercedes is Registered to LEE
     23.   On or about August 9, 2019, I obtained vehicle

registration information for the Mercedes using the license

plate number 4DEE887.     The report stated the vehicle had a valid

registration from December 28, 2014 to December 28, 2015, and

that the vehicle was registered to LEE at an address in Pacoima,

California.   This address matches the address on LEE's

California driver's license.


                                       7
 Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 9 of 14 Page ID #:9



     E.    Mail Matter From the Mercedes
     24. On or about August 9, 2019, I reviewed the mail matter

recovered from the Mercedes.      I counted approximately 60 pieces

of United States Postal Service mail addressed to people other

than LEE or INGRAM.     During my review, I noticed that most of

the mail was from the area near D.D.'s home and some of it was

from the same street that he lives on.

  V. TRAINING AND EXPERIENCE REGARDING MAIL AND IDENTITY THEFT
     25. Based on my training and experience and information
obtained from other law enforcement officers who investigate

mail and identity theft, I know the following:

           a.    People who steal mail are often involved in fraud

and identity theft crimes       These individuals usually steal mail

looking for checks, access devices, other personal identifying

information (such as names, Social Security numbers, and dates

of birth), and identification documents that they can use to
fraudulently obtain money and items of value.         Mail thieves

often retain these items of value from stolen mail in order to

make fraudulent purchases or sell the items to others in

exchange for cash or drugs.

           b.    It is common practice for individuals involved in

mail theft, identity theft, bank fraud, and access device fraud

crimes to possess and use multiple digital devices at once.
Such digital devices are often used to facilitate, conduct, and

track fraudulent transactions and identity theft.          Suspects

often use digital devices to perpetrate their crimes due to the

relative anonymity gained by conducting financial transactions


                                       8
Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 10 of 14 Page ID #:10



electronically or over the internet.       They often employ digital

devices for the purposes, among others, of: (1) applying online

for fraudulent credit cards; (2) obtaining or storing personal

identification information for the purpose of establishing or

modifying fraudulent bank accounts and/or credit card accounts;

(3) using fraudulently obtained bank accounts and/or credit card

accounts to make purchases, sometimes of further personal

information; (4) keeping records of their crimes; (5)

researching personal information, such as social security
numbers and dates of birth, for potential identity theft

victims; and (6) verifying the status of stolen access devices.

           c.    Often times mail and identity thieves take

pictures of items retrieved from stolen mail or mail matter with

their cellphones.

           d.    It is also common for mail and identity thieves

to keep 'profiles" of victims on digital devices.         Such

"profiles" contain the personal identifying information of

victims, such as names, Social Security numbers, dates of birth,

driver's license or state identification numbers, alien

registration numbers, passport numbers, and employer or taxpayer

identification numbers.

           e.   It is common for mail thieves, identity thieves,

and individuals engaged in bank fraud, access device fraud, and
identification document fraud to use equipment and software to

print credit and identification cards, to create magnetic strips

for credit cards, to use embossing machines to create credit
cards, to use laser printers to create checks, and to use


                                       9
Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 11 of 14 Page ID #:11



magnetic card readers to read and re-encode credit cards.

Software relevant to such schemes can often be found on digital

devices, such as computers and smartphones.

            f.    Based on my training and experience, I know that
individuals who participate in mail theft, identity theft, bank

fraud, and access device fraud schemes often have co-

conspirators, and often maintain telephone numbers, email

addresses, and other contact information and communications

involving their co-conspirators in order to conduct their
business.    Oftentimes, they do so on their digital devices.

Suspects often use their digital devices to communicate with co-

conspirators by phone, text, email, and social media, including

sending photos.

            VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
     26. As used herein, the term "digital device" includes the

SUBJECT DEVICE.

     27. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:
            a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the


                                       10
Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 12 of 14 Page ID #:12



Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device's user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,
programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently ,

used tasks and processes; online nicknames and passwords in the
form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

"booby traps" that destroy or alter data if certain procedures


                                       11
Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 13 of 14 Page ID #:13



are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     28.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

     29.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                            VII. CONCLUSION

     30.   For all of the reasons described above, there is

probable cause to believe that LEE and INGRAM have committed

violations of Title 18, United States Code, Section 1708



                                       12
Case 2:19-cr-00551-MWF Document 1 Filed 08/19/19 Page 14 of 14 Page ID #:14



(Possession of Stolen Mail).      There is also probable cause that

the items to be seized described in Attachment B will be found

in a search of the SUBJECT DEVICE described in Attachment A




                                        Kyle Weeks, Postal Inspector
                                        United States Postal
                                        Inspection Service

Subscribed to and sworn before me
this      day of AUGUST, 2019.



UNITED STATES MAGISTRATE JUDGE




                                       13
